DETAILED ACTION
1. Claims 1-20 are pending. Claims 2, 4, 6, 7, 9, 11, 13, and 14 have been amended. Claims 1-14 are considered in this Office action. Claims 15-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election without traverse of the non-elected Claims in the reply filed on 10/21/2021 is acknowledged.

Continuation
4. This application is a continuation application of U.S. application no. 15/462847 filed on March 18, 2017, now U.S. Patent 10614420 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 03/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant
Office Action.

Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 16-20 of Application No. 15/462,847 – hereby known as ‘847. This is a provisional non-statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding Claim 1 and 8, Claims 1 and 8 recites similar steps of '847 Claim 1. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim 1 in the referenced patent and instant application read:

It would have been obvious to modify use of identifiers for the user account, as there is nothing in the claim that would preclude these from being the same user account, and further this is the mere substitution of one element for another similar one known in the field, the combination must do more than yield a predictable result. Elements recited in the instant claims (but not recited in the claims of the related patent) are addressed by the art rejection(s) set forth below.
Thus, Claims 1 and 8 are an obvious variant of claim 1 in the referenced patent. 

Regarding Claims 1 and 8, Claims 1 and 8 broadens the scope of ‘'847 Claims 1. The identifier steps have been omitted from '847 Claim 1. Elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious.

Regarding Claim 2 and 9, in addition to above, claim 2 of ‘847 recites substantially similar limitations to Claims 17 in ‘182.

All other dependent claims that depend on the independent claims 1 and 8 are also rejected as they rely on a base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitations and steps described in Claim 1 are including one or more instructions that, when executed perform operations comprising: receiving, an indication to generate a reminder associated with an element of a collaboration content item (Receiving and Analyzing Information; observation and judgement; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); storing, a reminder record associated with a user account and the element of the collaboration content item (Storing Information; observation; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); generating a representation of the reminder, based on the reminder record, wherein the representation of the reminder includes a reference to the element of the collaboration content item (Analyzing Information; observation and evaluation; a Mental Process and Commercial Interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity); and sending the representation of the reminder (Transmitting Information; observation; a Mental Process and commercial interactions and Managing Personal Behavior, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, providing input to cause the content management system to generate a reminder related to the content based on user input defining attributes of the reminder and a due date associated with the reminder, which can include a notification to be presented to the user so that the user can be reminded to perform a task related to the selected item of content encompasses the activity done by schedulers and managers to create reminders and notifications to remind workers when do perform specific tasks. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, observation, and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions and Managing Personal Behavior, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim only recites the additional elements of a computing system, processors, non-transitory computer readable medium, and client device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving and transmitting data for reminders (receiving, storing, and transmitting information) is insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
[00139] Methods according to the above-described examples can be implemented using computer-executable instructions that are stored or otherwise available from computer readable media. Such instructions can comprise, for example, instructions and data which cause or otherwise configure a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Portions of computer resources used can be accessible over a network. The computer executable instructions may be, for example, binaries, intermediate format instructions such as assembly language, firmware, or source code. Examples of computer-readable media that may be used to store instructions, information used, and/or information created during methods according to described examples include magnetic or optical disks, flash memory, USB devices provided with non-volatile memory, networked storage devices, and so on. 

Which shows that this is a generic system being utilized for this process, such as a computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving, storing, and transmitting step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, nor the receiving, storing, and transmitting steps as above, are 
Independent claim 8 also contain the identified abstract ideas above, with no more additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-7 and 9-14 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus are not a practical application nor significantly more for the same reasons as in Claim 1 above.
Therefore, claims 1-14 are ineligible.

Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2011/0314111 to Wang (hereinafter referred to as “Wang”) in view of US publication number 2014/0195626 to Ruff (hereinafter referred to as “Ruff”).

(A) As per claims 1/8, Wang teaches to perform operations comprising: receiving, an indication to generate a reminder associated with an element of a collaboration content item (Wang: [0090 performing operations such as 0144 receiving an indication to generate 0074 a reminder associated with 0131 elements of 0026 collaboration 115 content items]); 
storing, a reminder record associated with a user account and the element of the collaboration content item (Wang: [0115 a reminder record associated with 0103 a user account and with 0131 elements of 0026 collaboration 115 content items]); 
generating the reminder, based on the reminder record, wherein the reminder includes the element of the collaboration content item (Wang: [0117 generating the reminder 0115 based on reminder records 0074 a reminder associated with 0131 elements of 0026 collaboration 115 content items]); 
and sending the reminder to a client device (Wang: [0147 sending reminders to 0100 a client device]).
Although Wang teaches the use of reminders in collaboration, Wang does not explicitly teach representation of information and referencing elements which is taught in combination with Ruff
Ruff teaches
The representation of information (Ruff: [0131 the representation of information])
A reference to specific items (Ruff: [0030 the reference to specific items])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of reminders in collaboration of Wang with the representation of information and 
Wang also teaches the 0148 computer systems, non-transitory computer readable storage mediums and processors for this and subsequent claims.

	(B) As per claims 2/9, Wang teaches the indication to generate the reminder comprises specifying the reminder is to send the element to a user account as in claim 1. Wang also teaches specifying of types and recipient accounts (Wang: [0094 the specification of types and 0144 the recipient account]); 
wherein the indication to generate the reminder and user account as in claim 1. Wang also teaches recipient accounts (Wang: [0144 the recipient account]); 
wherein the stored reminder record includes a further indication of the user account as in claim 1. Wang also teaches recipient accounts (Wang: [0144 the recipient account]); 
wherein the generated reminder includes a user account as in claim 1. Wang also teaches recipient accounts (Wang: [0144 the recipient account])
Although Wang teaches the use of reminders for users, Wang does not explicitly teach representation of information and referencing specifics which is taught in combination with Ruff
Ruff teaches
The representation of information (Ruff: [0131 the representation of information])
A reference to specific items (Ruff: [0030 the reference to specific items])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of reminders for users of Wang with the representation of information and 

(C) As per claims 3/10, Wang teaches wherein the operations further comprise: receiving the user account as in claim 1. Wang also teaches notifications, recipient accounts and selection (Wang: [0144 the notification, recipient account 0112 and selection]); 
and2 of 8EAST\184668622.1Application Serial No. 16/821,182Docket No.: 381805-307402 Client Ref No. P972USC1in response, providing, to the recipient user account, the element as in claim 1. Wang also teaches automatic functions and identification of specific items (Wang: [0088 automatic functions and 0132 identification of specific items]).
Although Wang teaches the use of notification and accounts for users, Wang does not explicitly teach referencing specifics which is taught in combination with Ruff
Ruff teaches
A reference to specific items (Ruff: [0030 the reference to specific items])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of notification and accounts for users of Wang with the referencing items of Ruff as they are analogous art along with the current invention which solve problems related utilization of notifications and accounts for users, it is old and well-known to organize and represent reminders for users, and the combination would lead to an increase in the organization of information as taught in [0014] of Ruff.



(E) As per claims 5/12, Wang teaches wherein the reminder record associated with the user account and the element of the collaboration content item, comprises: the reminder with the reminder record as in claim 1. Wang also teaches storage of information and description information (Wang [0148 information storage and 0115 description information])

(F) As per claims 6/13, Wang teaches wherein the operations further comprise: the reminder record to determine the reminder as in claim 1. Wang also teaches monitoring and storage of information. (Wang [0123 monitoring and 0148 information storage])
Although Wang teaches the use of reminders, Wang does not explicitly teach the coming due of specific items which is taught in combination with Ruff
Ruff teaches
The coming due and deadline of specific items (Ruff: [0053 the coming due and deadline of specific items])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of reminders of Wang with the coming due of specific items of Ruff as they are analogous art along with the current invention which solve problems related utilization of reminders, it is old and well-known to organize reminders, and the combination would lead to an increase in the organization of reminders as taught in [0071] of Ruff.


identifying a user account associated with the reminder as in claim 1. Wang also teaches identification of specific items (Wang: [0132 identification of specific items]); 
and a user corresponding to the user account about the reminder as in claim 1. Wang also teaches notification and identification of specific items (Wang: [0144 the notification and 0132 identification of specific items]).
Although Wang teaches the use of reminders, Wang does not explicitly teach the coming due of specific items which is taught in combination with Ruff
Ruff teaches
The coming due and deadline of specific items (Ruff: [0053 the coming due and deadline of specific items])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of reminders for users of Wang with the coming due of specific items of Ruff as they are analogous art along with the current invention which solve problems related utilization of reminders for users, it is old and well-known to organize and represent reminders for users, and the combination would lead to an increase in the organization of reminders as taught in [0071] of Ruff.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190320038 A1
Walsh; James et al.
SYSTEMS AND METHODS FOR STACKED-MICROSERVICE BASED CONTENT PROVISIONING
US 20180309631 A1
Li; Yiting et al.
Notification Policies

Olsen; Joseph M. et al.
COMPUTER IMPLEMENTED METHODS AND APPARATUS FOR PROVIDING RELEVANT DATA IN A SOCIAL NETWORK FEED ACCORDING TO A LOCATION OF A COMPUTING DEVICE
US 20130198652 A1
Dunn; Zachary J. et al.
COMPUTER IMPLEMENTED METHODS AND APPARATUS FOR PROVIDING A REMINDER REGARDING A FEED ITEM OF A FEED OF AN ONLINE SOCIAL NETWORK
US 20120190386 A1
Anderson; Victor Thomas
WIRELESS LOCATION ESTABLISHING DEVICE
US 20120166206 A1
Feely; Kathleen et al.
METHOD, COMPUTER READABLE MEDIUM, AND APPARATUS FOR CONSTRUCTING A CASE MANAGEMENT SYSTEM
US 20060265489 A1
Moore; James F.
DISASTER MANAGEMENT USING AN ENHANCED SYNDICATION PLATFORM
US 20060031340 A1
Mathew; Boban et al.
Apparatus and method for advanced attachment filtering within an integrated messaging platform
US 20030131073 A1
Lucovsky, Mark H.  et al.
Schema-based services for identity-based data access


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	11/6/2021

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683